A. BEING indicted for an assault 'and battery and bound by a recognizance to answer the charge, was advised by his attorney that -if he, A., could not procure a continuance of the cause on affidavit, “ he then could escape and forfeit his recognizance, which would work a continuance of said cause until the next term at a trifling cost.” Held, that the attorney was not, for giving said advice, guilty of a contempt of Court.
If an attorney be fined in such case for a contempt, he may have a writ of error. R. S. 1843, p. 664.